DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09/30/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (US Pub. 2010/0067281).
Regarding claim 2, Fig. 6 and Fig. 9 of Xi discloses a memory device, comprising: 
a memory array [49, Fig. 6] including a plurality of memory cells [50, Fig. 6]; 
an error correction circuit [ECC Check in Fig. 9] operable to detect one or more conditions associated with data read from at least one of the plurality of memory cells [paragraph 0044], the error correction circuit [ECC Check, Fig. 9] being in electronic communication with the memory array [Memory Array, Fig. 9]; and 

a reference circuit [since reference signal REF is generated, a reference circuit is inherent] operable to generate a reference signal [REF]; 
a self-reference circuit [as discloses in paragraph 0045, the memory device operates a self-reference read. Therefore, a self-reference circuit is inherent or at least obvious] operable to receive a value read from at least one memory cell of the plurality of memory cells [as discloses in paragraph 0045, the self-reference circuit receives data from the memory array]; and 
a sense output circuit [SA in Fig. 6] operable to: 
compare the value read from the at least one memory cell [data on inputs to the positive input of SA] of the plurality of memory cells and the reference signal [REF], and 
output a data digit [output of SA in Fig. 6] based at least in part on the comparison.
Regarding claim 3, Fig. 6 and Fig. 10 of Xi discloses wherein: the reference circuit is operable to generate the reference signal [REF] for the first mode [Normal Read, Fig. 10]; and the self-reference circuit is operable to receive the value read from the at least one memory cell of the plurality of memory cells associated with a first read operation [during Self-Reference Read, paragraph 0045].
Regarding claim 4, Fig. 10 of Xi discloses wherein the self- reference circuit is operable to generate a self-reference signal based at least in part on the received value [paragraph 0045].
Regarding claim 5, Fig. 6 and Fig. 10 of Xi discloses wherein the sense output circuit [SA in Fig. 6] is operable to: perform a first comparison of the value read from the at least one memory cell of the plurality of memory cells and the reference signal [REF, during Normal Read in Fig. 10], and perform a second comparison [during Self-Reference Read in Fig. 10] of the value read from the at least one memory cell of the plurality of memory cells and the self-reference signal [the data holds in STRAM, paragraph 0045].
Regarding claim 6, Fig. 10 of Xi discloses wherein the second comparison [Self-Reference Read] is performed after the first comparison [Normal Read].
Regarding claim 7, Fig. 6 of Xi discloses wherein the sense circuit [SA] is operable to output a data value [output of SA] based at least in part on the first comparison or the second comparison, and wherein the data value represents data stored in the at least one memory cell of the plurality of memory cells [data reads out from the memory cell].
Regarding claim 11, Fig. 3 of Xi discloses wherein at least one of the plurality of memory cells comprises a spin-transfer torque (STT) magnetic tunnel junction (MTJ) memory element [paragraph 0012].
Regarding claim 12, Fig. 3 of Xi discloses wherein the STT MJT memory cell is operable to store multi-level data digits that correspond to two or more different states of the STT MJT memory cell [paragraph 0035].
Regarding claim 13, Fig. 3 of Xi discloses wherein at least one of the plurality of memory cells comprises a magnetoresistive random access memory (MRAM) cell [paragraph 0035].
Regarding claim 14, Fig 10 of Xi discloses wherein the sense circuit is operable to: delay sending data associated with the first mode of the sense circuit to a memory controller [during Normal Read, Sense signal is delay respectively to high RE signal].

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach or suggest either alone or in combination a multiplexer operable to: receive the reference signal and the value read from the at least one memory cell of the plurality of memory cells; receive a signal indicating a detection of one or more conditions associated with the data read from at least one of the plurality of memory cells; and output the reference signal, or the value read from the at least one memory cell, or both to the sense output circuit based at least in part on the received signal.
Regarding claim 9, the prior art does not teach or suggest either alone or in combination wherein the self- reference circuit is operable to: generate a self-reference value based at least in part on a second value read from a second memory cell of the plurality of memory cells during a reference read operation that occurs before the self-reference value is generated, wherein the second value read from the second memory cell includes the self-reference value and a third value read from the second memory cell during an additional reference read operation of the second memory cell.
Regarding claim 10, the prior art does not teach or suggest either alone or in combination wherein comparing the value read from the at least one memory cell of the plurality of memory cells and the reference signal takes longer than generating the reference signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825